LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com WRITER'S DIRECT DIAL NUMBER WRITER’S E-MAIL (202) 274-2009 mlevy@luselaw.com December 5, 2011 Via EDGAR Mr. John P. Nolan Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re:Berkshire Hills Bancorp, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 16, 2011 Form 10-Q for the Quarterly Period Ended September 30, 2011 Filed November 9, 2011 File No. 000-51584 Dear Mr. Nolan: We are writing to confirm our telephone conversation of November 30, 2011 regarding the November 22, 2011 comment letter issued by the Securities and Exchange Commission on the above-referenced filings by Berkshire Hills Bancorp, Inc. (the “Company”).As we discussed, to enable the Company to be fully responsive to the Staff’s comments, the Staff agreed to allow the Company an extension of the time period for responding to the comments.The Company will file its responses to the Staff’s comments on or before December 19, 2011. Sincerely, /s/ Marc P. Levy Marc P. Levy cc:Wm. Gordon Prescott, Esq. Benjamin Phippen, CPA
